Citation Nr: 0428073	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-19 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran filed a timely Substantive Appeal of the 
July 2001 rating decision, which denied the claims of 
entitlement to service connection for a respiratory disorder, 
residuals of a left hand injury, and residuals of shrapnel 
wounds to the right side of the body.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to May 1959 
and from May 1964 to June 1981.  

In a rating decision of September 1999, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina denied, as not well grounded, the veteran's 
claims of service connection for a respiratory disorder, 
residuals of a left hand injury, and residuals of shrapnel 
wounds to the right side of the body.  The veteran did not 
initiate an appeal of this decision.  By a rating decision, 
dated in July 2001, the RO readjudicated these claims 
pursuant to passage of the Veterans Claims Assistance Act of 
2000 (VCAA), but denied the claims on the merits.  
38 U.S.C.A. § 5107, Historical and Statutory Notes, Effective 
Dates and Applicability Provisions (West Supp. 2001) 
(providing for the re-adjudication of claims that were denied 
as "not well-grounded," and became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000).  
The VCAA also provides that such final claims are to be re-
adjudicated "as if" the previous denial of that claim had 
not been made.  Id.  However, there is a question as the 
whether the veteran filed a timely substantive appeal with 
respect to the July 2001 rating decision, as to the above 
referenced claims.  Consequently, the Board has phrased the 
timeliness issue as listed on the title page of this 
decision.


FINDINGS OF FACT

1.  By a rating decision in July 2001, the RO denied service 
connection for a respiratory disorder, residuals of shrapnel 
wounds to the right side of the body, and residuals of a left 
hand injury.  

2.  The RO notified the veteran of the July 2001 rating 
decision by a VA letter dated July 20, 2001.

3.  In May 2002, the veteran filed a notice of disagreement 
with the July 2001 rating decision.

4.  The RO furnished the veteran a statement of the case on 
September 26, 2002, which addressed, in relevant part, the 
denial of the claims for service connection for respiratory 
disorder, residuals of shrapnel wounds to the right side of 
the body, and residuals of a left hand injury.

5.  In July 2003, the veteran clarified that his notice of 
disagreement included the denied claims of service connection 
for a respiratory disorder, residuals of shrapnel wounds to 
the right side of the body, and residuals of a left hand 
injury.

6.  Following the receipt of additional pertinent VA medical 
records, dating from 1985 to 2003, the RO furnished the 
veteran a supplemental statement of the case on January 15, 
2004, which addressed the claims of service connection for a 
respiratory disorder, residuals of shrapnel wounds to the 
right side of the body, and residuals of a left hand injury.

7.  The information of record reflects that no further 
communication was received from either the veteran or his 
representative until June 2004.


CONCLUSION OF LAW

The veteran did not file a substantive appeal within the 
remainder of the one year period from the date of mailing the 
notification on July 20, 2001, of the July 2001 rating 
decision that denied service connection for respiratory 
disorder, residuals of shrapnel wounds to the right side of 
the body, and residuals of a left hand injury; or within 60 
days of mailing the statement of the case on September 26, 
2002, or the supplemental statement of the case on January 
15, 2004.  38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001 & 2003); VAOPGCPREC 9-97, 62 
Fed. Reg. 15567 (1997).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA), which was signed into law during the pendency 
of this appeal.  This liberalizing law is applicable to the 
veteran's appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001)  (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Board notes, however, that although 
this change in the law fundamentally changes the nature of 
VA's duty to inform and assist claimants with their claims, 
the VCAA did not modify or change the statutory standards 
governing the Board's jurisdiction.  Here, the issue of 
whether the veteran timely appealed the RO's decision denying 
his claims for a respiratory disorder, residuals of a 
shrapnel wound to the right side of the body, and, residuals 
of a left hand injury, is one where the law is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  See, Sabonis v. Brown, 
6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 
(2002).  As such, the VCAA has no application to the facts of 
this case.  

In any event, by a July 2004 letter, the veteran was advised 
that the Board was going to consider the question of the 
timeliness of the substantive appeal with respect to the 
claims of service connection for a respiratory disorder, 
residuals of shrapnel wounds to the right side of the body 
and residuals of a left hand injury, which the RO denied in 
the July 2001 rating decision.  See 38 C.F.R. § 20.101 
(2003).  In a July 2004 statement, the veteran indicated that 
he had no additional evidence or argument to submit and that 
he did not want a hearing.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the July 15, 2004 
correspondence discussed above.  As such, the Board finds 
that the veteran was afforded appropriate procedural 
protections to assure adequate notice and a chance to be 
heard on that aspect of the claims.


II.  Analysis

With regard to the claims of service connection for a 
respiratory disorder, residuals of shrapnel wounds to the 
right side of the body, and residuals of a left hand injury, 
the initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues.  38 U.S.C.A. § 
7104.  Specifically, it must be determined whether the 
veteran filed a timely substantive appeal with regard to his 
claims.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
provided, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (2003).  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing 
the necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2003).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the statement of the case (SOC) to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time, whichever is later.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.302(b) (2003).

Similarly, if an appellant has not yet perfected an appeal 
and VA issues a supplemental statement of the case in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d) and 
38 C.F.R. § 20.302(c) require VA to afford the appellant at 
least 60 days from the date of mailing the supplemental 
statement of the case to respond and perfect an appeal, even 
if the 60-day period would extend beyond the expiration of 
the one-year period.  VAOPGCPREC 9-97.

If the appellant fails to file a Substantive Appeal in a 
timely manner, he is statutorily barred from appealing the RO 
decision(s).  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In this case, service connection for a respiratory disorder, 
residuals of a left hand injury, and residuals of a shrapnel 
wound to the right side of the body was denied in a July 2001 
rating decision.  By letter dated July 20, 2001, the RO 
notified the veteran of the decision and of his appellate 
rights.  In May 2002, the veteran filed a notice of 
disagreement.  On September 26, 2002, the RO issued the 
veteran a statement of the case that addressed the denial of 
service connection for a respiratory disorder, residuals of a 
left hand injury, and residuals of shrapnel wounds to the 
right side of the body.  The veteran was further advised to 
submit a substantive appeal by November 26, 2002.

In a June 2003 letter, the RO informed the veteran that it 
had erroneously included the issues of service connection for 
a respiratory disorder, residuals of a left hand injury, and 
residuals of shrapnel wounds to the right side of the body in 
the September 2002 statement of the case.  By this letter, 
the RO asked the veteran to clarify if his notice of 
disagreement was to included the denial of these claims.  In 
July 2003, the veteran clarified that he disagreed with the 
denial of the claims.

Following the receipt of additional pertinent evidence, 
including VA medical records dating from 1985 to 2003, the RO 
furnished the veteran a supplemental statement of the case, 
which addressed the continued denial of the claims for 
service connection for a respiratory disorder, residuals of a 
left hand injury, and residuals of shrapnel wounds to the 
right side of the body.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (The records that are within VA's 
custody and control are constructively deemed to a part of 
the record).  The veteran was advised to file a substantive 
appeal or a request for an extension of time to file a 
substantive appeal within 60 days.  VAOPGCPREC 9-97.  
Thereafter, no further communication was received from either 
the veteran or his representative until June 2004.  At that 
time, the veteran's representative submitted a VA form 646, 
Statement of Accredited Representation in Appealed Case.

Here, even if the Board was to accept the VA Form 646 as a 
substantive appeal regarding the denial of service connection 
for a respiratory disorder, residuals of a left hand injury, 
and residuals of shrapnel wounds to the right side of the 
body, the Board observes that this document was not filed by 
the veteran's representative until June 2004, more than one 
year following the July 20, 2001, notice of the July 2001 
rating decision and more than 60 days following the issuance 
of the statement of the case on September 26, 2002, and the 
supplemental statement of the case on January 15, 2004.  
Moreover, neither the veteran nor his representative 
requested an extension of the period for filing his 
substantive appeal, and good cause for such an extension has 
not otherwise been demonstrated.

Since no timely substantive appeal was filed by the veteran 
or his representative with regard to the denial of service 
connection for a respiratory disorder, residuals of a left 
hand injury, and residuals of shrapnel wounds to the right 
side of the body, as contained in the July 2001 rating 
decision, the Board determines that there is not appeal 
pending before it as regards these claims.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sough, and a timely substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302; Roy 
v. Brown, supra.  Accordingly, the appeal concerning the 
claims in question is dismissed.


ORDER

This appeal is dismissed.


	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



